Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed September 17th, 2021. Applicant’s amendments to claims 1, and 10 as described on pages 9-12 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of the “determine whether a predetermined frequency of frequencies corresponding to the signal from the force detector during the execution of the operation flow is equal to or less than a threshold value;” and “based on a determination result of the processor in which the predetermined frequency is equal to or less than the threshold value.” as supported by the specification paragraphs [0116]. However, the cited art discloses these amended limitations as described below. For these reasons, the previously relied upon art is maintained. 

	Applicant argues that the currently cited art fails to disclose the amended limitations relating to the frequency of the force detector. Specifically, applicant argues that the cited art fails to disclose “determine whether a predetermined frequency of frequencies corresponding to the signal from the force detector during the execution of the operation flow is equal to or less than a threshold value;” and “based on a determination result of the processor in which the predetermined frequency is equal to or less than the threshold value.” However, Takahashi discloses means for determining a frequency of force in the X, Y, and Z direction with varying levels of a cut off frequency in order to correctly fit pieces and operate the robotic arm (Takahashi [0011] [0046] [0062] [0069-0070]). Two different cutoff frequencies are available to determine when there is noise in the system that would change the operation of the robot, or if the appropriate forces of a fitting operation are being experienced. For these reasons, the previously relied upon references are maintained to teach the newly amended subject matter. As such, the previous rejections are maintained with changes to reflect the amended subject matter.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirgel et al. (US Pre-Granted Publication No. US 2012/0317535 A1 hereinafter “Schmirgel”) in view of Takahashi (US Pre-Granted Publication No. US 2016/0075030 A1 hereinafter “Takahashi”) further still in view of Izumi et al. (US Pre-Granted Publication No. US 2014/0358282 A1 hereinafter “Izumi”).

	Regarding claim 1 Schmirgel discloses:

	A robot control device comprising: an input device through which an instruction is input; (Schmirgel fig. 5 [0096-0097]) a display configuration to display a plurality of works performed by a robot (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected) having a force detector, (Schmirgel [0021] wherein the force is detected to determine the workpiece location) a plurality of work parameters corresponding to the plurality of works, (Schmirgel fig. 5 element 130 [0103] wherein the user may input parameters for the robot) … a memory configured to store a program; (Schmirgel [0007]) and  a processor configured to execute the program so as to: (Schmirgel [0007-0008] wherein the process module library with the graphical programming environment is interpreted to be equivalent to a processor) cause the display to display the plurality of works; (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected) receive a work selection input as the instruction via the input device; (Schmirgel fig. 5 element select a first work of the plurality of works (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected) … cause the display to display the plurality of work parameters corresponding to the selected first work; (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected and displayed) receive a work parameter selection input as the instruction via the input device; (Schmirgel fig. 5 element 130 [0103] wherein the user may input parameters for the robot) … and cause the display to display the operation flow; (Schmirgel fig. 5 element 101 and 102 [0097-0099] wherein an operator selects and drags operations into an order to be completed by a robot) convert the operation flow into a control program; execute the control program to control the robot… (Schmirgel [0021-0022] [0041] [0049] [0053] wherein parameters are set based on the workpiece or tool and then executed by the robot arm).

	Schmirgel does not appear to disclose:

	and a plurality of force control operations corresponding to the plurality of work parameters or based on the work selection input, the first work corresponding to fitting a first workpiece that is cylindrical-shaped to a second workpiece having a hole by inserting the first workpiece into the hole of the second workpiece; or select a first work parameter of the plurality of work parameters based on the work parameter selection input, the first work parameter corresponding to a fitting direction, the first workpiece moving and fitting into the hole of the second workpiece along the fitting direction; set a first force control operation of the plurality of force control operations based on the selected first work parameter;  create an operation flow of the selected first work based on the selected first work, the selected first work parameter, and the set first force control operation or determine whether the first work starts based on a signal from the force detector during the execution of the operation flow; determine whether a predetermined frequency of frequencies corresponding to the signal from the force detector during the execution of the operation flow is equal to or less than a threshold value; and determine whether the first workpiece is inserted into the hole of the second workpiece based on the signal from the force detector during the execution of the operation flow after a predetermined period of time has passed from the determined start of the first work and based on a determination result of the processor in which the predetermined frequency is equal to or less than the threshold value. 
	
	However, in the same field of endeavor of robotic controls Takahashi discloses:

	“and a plurality of force control operations corresponding to the plurality of work parameters” (Takahashi [0040] wherein the robot has a force control mode that changes the trajectory of the robot to make forces in the x and y axis equal 0 and a z fitting force reach a threshold) and “based on the work selection input, the first work corresponding to fitting a first workpiece that is cylindrical-shaped (Takahashi fig. 5 [0020] wherein the first object is a column shaped i.e. cylindrical piece) to a second workpiece having a hole by inserting the first workpiece into the hole of the second workpiece;” (Takahashi fig. 5 [0020] wherein the second object is a hole for the column) and “select a first work parameter of the plurality of work parameters based on the work parameter selection input, the first work parameter corresponding to a fitting direction, (Takahashi [0025] [0034] [0040] wherein the robot moves the first object into the second object based on position and force information i.e. fitting directions) the first workpiece moving and fitting into the hole of the second workpiece along the fitting direction; (Takahashi fig. 5) set a first force control operation of the plurality of force control operations based on the selected first work parameter; (Takahashi [0025] [0034] [0040] wherein the robot moves the first object into the second object based on position and force information i.e. fitting directions) create an operation flow of the selected first work based on the selected first work, the selected first work parameter, and the set first force control operation” (Takahashi [0034] wherein the CPU creates trajectory data to command based on required forces, movements, and operations) and “determine whether a predetermined frequency of frequencies corresponding to the signal from the force detector during the execution of the operation flow is equal to or less than a threshold value;” (Takahashi [0011] [0046] [0062] [0069-0070] wherein the force fitting operation includes two cut off frequencies for the forces in the X, Y, and Z directions) and “and based on a determination result of the processor in which the predetermined frequency is equal to or less than the threshold value.” (Takahashi [0011] [0046] [0062] [0069-0070] wherein the force fitting operation includes two cut off frequencies for the forces in the X, Y, and Z directions).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the cylindrical force fitting and cutoff frequencies of Takahashi with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for a more specific robot control with a specific shaped object at a high level of sensitivity to ensure a stable fitting operation is achieved every time (Takahashi [0100]).
 
	Additionally, Schmirgel and Takahashi do not appear to disclose: 

	determine whether the first work starts based on a signal from the force detector during the execution of the operation flow; and determine whether the first workpiece is inserted into the hole of the second workpiece based on the signal from the force detector during the execution of the operation flow after a predetermined period of time has passed from the determined start of the first work.

	However, in the same field of endeavor of robotic controls Izumi discloses:

	“determine whether the first work starts based on a signal from the force detector during the execution of the operation flow; (Izumi [0099] wherein the force sensor begins as the object begins insertion) and determine whether the first workpiece is inserted into the hole of the second workpiece based on the signal from the force detector during the execution of the operation flow after a predetermined period of time has passed from the determined start of the first work.” (Izumi [0102] fig. 7 wherein the object i.e. pipette is inserted into the tube and a force is measured for a predetermined period of time to determine if the fit was successful).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the insertion force time period of Izumi with the system of Schmirgel and Takahashi because one of ordinary skill would have been motivated to make this modification in order to accurately determine if the mating operation is successful or incomplete based on observed force readings (Izumi [0102-0106]).

	Regarding claim 10 Schmirgel discloses:

	A robot system comprising: a robot with a force detector; (Schmirgel [0021] wherein the force is detected to determine the workpiece location) and a robot control device including: an input device through which an instruction is input; (Schmirgel fig. 5 [0096-0097]) a display configured to display a plurality of works performed by the robot (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected) having the force detector, (Schmirgel [0021] wherein the force is detected to determine the workpiece location) a plurality of work parameters corresponding to the plurality of works, (Schmirgel fig. 5 element 130 [0103] wherein the user may input parameters for the robot) and a plurality of force control operations corresponding to the plurality of work parameters; a memory configured to store a program; (Schmirgel [0007]) and Serial No. 16/257,256Page 7 of 13a processor configured to execute the program so as to: (Schmirgel [0007-0008] wherein the process module library with the graphical programming environment is interpreted to be equivalent to a processor) cause the display to display the plurality of works; (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected) receive a work selection input as the instruction via the input device; (Schmirgel fig. 5 element 130 [0103] wherein the user may input parameters for the robot) select a first work of the plurality of works (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected) … cause the display to display the plurality of work parameters corresponding to the selected first work; (Schmirgel [0096] fig. 5 wherein workpieces and tasks are selected and displayed) receive a work parameter selection input as the instruction via the input device; (Schmirgel fig. 5 element 130 [0103] wherein the user may input parameters for the robot) … and cause the display to display the operation flow; (Schmirgel fig. 5 element 101 and 102 [0097-0099] wherein an operator selects and drags operations into an order to be convert the operation flow into a program; execute the control program to control the robot… (Schmirgel [0021-0022] [0041] [0049] [0053] wherein parameters are set based on the workpiece or tool and then executed by the robot arm)

	Schmirgel does not appear to disclose:

	and a plurality of force control operations corresponding to the plurality of work parameters or based on the work selection input, the first work corresponding to fitting a first workpiece that is cylindrical-shaped to a second workpiece having a hole by inserting the first workpiece into the hole of the second workpiece; or select a first work parameter of the plurality of work parameters based on the work parameter selection input, the first work parameter corresponding to a fitting direction, the first workpiece moving and fitting into the hole of the second workpiece along the fitting direction; set a first force control operation of the plurality of force control operations based on the selected first work parameter;  create an operation flow of the selected first work based on the selected first work, the selected first work parameter, and the set first force control operation or determine whether the first work starts based on a signal from the force detector during the execution of the operation flow; determine whether a predetermined frequency of frequencies corresponding to the signal from the force detector during the execution of the operation flow is equal to or less than a threshold value; and determine whether the first workpiece is inserted into the hole of the second workpiece based on the signal from the force detector during the execution of the operation flow after a predetermined period of time has passed from the determined start of the first work and based on a determination result of the processor in which the predetermined frequency is equal to or less than the threshold value.
	
	However, in the same field of endeavor of robotic controls Takahashi discloses:

	“and a plurality of force control operations corresponding to the plurality of work parameters” (Takahashi [0040] wherein the robot has a force control mode that changes the trajectory of the robot to make forces in the x and y axis equal 0 and a z fitting force reach a threshold) and “based on the work selection input, the first work corresponding to fitting a first workpiece that is cylindrical-shaped (Takahashi fig. 5 [0020] wherein the first object is a column shaped i.e. cylindrical piece) to a second workpiece having a hole by inserting the first workpiece into the hole of the second workpiece;” (Takahashi fig. 5 [0020] wherein the second object is a hole for the column) and “select a first work parameter of the plurality of work parameters based on the work parameter selection input, the first work parameter corresponding to a fitting direction, (Takahashi [0025] [0034] [0040] wherein the robot moves the first object into the second object based on position and force information i.e. fitting directions) the first workpiece moving and fitting into the hole of the second workpiece along the fitting direction; (Takahashi fig. 5) set a first force control operation of the plurality of force control operations based on the selected first work parameter; (Takahashi [0025] [0034] [0040] wherein the robot moves the first object into the second object based on position and force information i.e. fitting directions) create an operation flow of the selected first work based on the selected first work, the selected first work parameter, and the set first force control operation” (Takahashi [0034] wherein the CPU creates trajectory data to command based on required forces, movements, and operations) and “determine whether a predetermined frequency of frequencies corresponding to the signal from the force detector during the execution of the operation flow is equal to or less than a threshold value;” (Takahashi [0011] [0046] [0062] [0069-0070] wherein the force fitting operation includes two cut off frequencies for the forces in the X, Y, and Z directions) and “and based on a determination result of the processor in which the predetermined frequency is equal to or less than the threshold value.” (Takahashi [0011] [0046] [0062] [0069-0070] wherein the force fitting operation includes two cut off frequencies for the forces in the X, Y, and Z directions).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the cylindrical force fitting and the cutoff frequencies of Takahashi with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for a more specific robot control with a specific shaped object at a high level of sensitivity to ensure a stable fitting operation is achieved every time (Takahashi [0100]).

	Additionally, Schmirgel and Takahashi do not appear to disclose: 

	determine whether the first work starts based on a signal from the force detector during the execution of the operation flow; and determine whether the first workpiece is inserted into the hole of the second workpiece based on the signal from the force detector during the execution of the operation flow after a predetermined period of time has passed from the determined start of the first work.

	However, in the same field of endeavor of robotic controls Izumi discloses:

	“determine whether the first work starts based on a signal from the force detector during the execution of the operation flow; (Izumi [0099] wherein the force sensor begins as the object begins insertion) and determine whether the first workpiece is inserted into the hole of the second workpiece based on the signal from the force detector during the execution of the operation flow after a predetermined period of time has passed from the determined start of the first work.” (Izumi [0102] fig. 7 wherein the object i.e. pipette is inserted into the tube and a force is measured for a predetermined period of time to determine if the fit was successful).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the insertion force time period of Izumi with the system of Schmirgel and Takahashi because one of ordinary skill would have been motivated to make this modification in order to accurately determine if the mating operation is successful or incomplete based on observed force readings (Izumi [0102-0106]).

	Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirgel and Takahashi and Izumi as applied to claim 1 above, further in view of Brooks et al (US Pre-Granted Publication No. US 2004/0073404 A1 hereinafter “Brooks”).

	Regarding claim 2 Schmirgel in view of Takahashi and Izumi discloses all of the limitations of claim 1 and Schmirgel further discloses:

The robot control device according to Claim 1, Serial No. 16/257,256Page 3 of 13wherein th(Schmirgel fig. 5 element 101 and 102 [0097-0099] wherein an operator selects and drags operations into an order to be completed by a robot) … 

	Schmirgel does not appear to disclose: 

	conditional branches or and the plurality of operation objects correspond to operations using force control of the force detector, and the plurality of … objects correspond to conditional operations of the robot.

	However, in the same field of endeavor of robotic controls Brooks discloses:

	“conditional branches” (Brooks figs. 58 and 87, [0466] [0587] wherein the graphic display includes conditions that need to be satisfied before other tasks can occur, and these branches can be eliminated after completion).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conditional settings of Brooks with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for an advanced and highly customizable system that works for a variety of machines while maintaining 

	Additionally, Schmirgel in view of Brooks do not appear to disclose:

	and the plurality of operation objects correspond to operations using force control of the force detector, and the plurality of … objects correspond to conditional operations of the robot.

	However, in the same field of endeavor of robotic controls Takahashi discloses:

	“and the plurality of operation objects correspond to operations using force control of the force detector, and the plurality of … objects correspond to conditional operations of the robot.” (Takahashi [0040] wherein the robot has a force control mode that changes the trajectory of the robot to make forces in the x and y axis equal 0 and a z fitting force reach a threshold).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the cylindrical force fitting of Takahashi with the system of Schmirgel and Brooks because one of ordinary skill would have been motivated to make this modification in order to allow for a more specific robot control with a specific shaped object at a high level of sensitivity to ensure a stable fitting operation is achieved every time through the use of a force control means (Takahashi [0040] [0100]).

claim 3 Schmirgel in view of Takahashi and Izumi and Brooks discloses all of the limitations of claim 2 and further discloses:

	The robot control device according to Claim 2, wherein the processor is configured to cause the display to display a parameter setting area for setting parameters, the parameters includes a first parameter defining one of the operations and the conditional operations corresponding to the plurality of operation objects and the plurality of … objects in the operation flow, (Schmirgel [0021-0022] [0041] wherein parameters are set based on the workpiece or tool) the parameters includes a second parameter defining an end condition for ending the one of the operations and the conditional operations, (Schmirgel [0021-0022] [0041] wherein parameters are set based on the workpiece or tool) and the parameters includes a third parameter defining a success determination condition for determining whether or not the one of the operations and the … succeeds. (Schmirgel [0032-0033] [0051] wherein the robot has a display to show the end pose is implemented).

	Schmirgel does not appear to disclose: 

	conditional branches or and the plurality of operation objects correspond to operations using force control of the force detector, and the plurality of … objects correspond to conditional operations of the robot.

	However, in the same field of endeavor of robotic controls Brooks discloses:

conditional branches” (Brooks figs. 58 and 87, [0466] [0587] wherein the graphic display includes conditions that need to be satisfied before other tasks can occur, and these branches can be eliminated after completion).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the conditional settings of Brooks with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for an advanced and highly customizable system that works for a variety of machines while maintaining a sense of unity for a variety of purposes, while also showing the order of activities and certain conditions that need to be met before continuing (Brooks [0011-0015] [0466] [0587]).

	Regarding claim 4 Schmirgel in view of Takahashi and Izumi and Brooks discloses all of the limitations of claim 3 and further discloses:

	The robot control device according to Claim 3, wherein the end condition or the success determination condition includes a condition for executing determination based on a frequency of force measured by the force detector.  (Schmirgel [0090] wherein the success determination of the operation is based on the torque i.e. force of the screwing operation). 

	Regarding claim 5 Schmirgel discloses all of the limitations of claim 3 but does not appear to further disclose:

wherein, when the processor determines that an unacceptable parameter value is included in the parameters set in the parameter setting area, the processor is configured to cause the display to display an alarm on an operation object of the plurality of operation objects indicating a corresponding operation of the operations in which the unacceptable parameter value is set in the operation flow creation area. 

	However, in the same field of endeavor of robotic controls Brooks discloses:

	“wherein, when the processor determines that an unacceptable parameter value is included in the parameters set in the parameter setting area, the processor is configured to cause the display to display an alarm on an operation object of the plurality of operation objects indicating a corresponding operation of the operations in which the unacceptable parameter value is set in the operation flow creation area.” (Brooks fig. 95 fig. 104 [0536] wherein in the event of an error or failed diagnostic an error message is displayed i.e. an alarm is presented). 
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the unacceptable parameter setting of Brooks with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for an advanced and highly customizable system that works for a variety of machines while maintaining a sense of unity for a variety of purposes, while also alerting a user when something isn’t correct (Brooks [0011-0015] [0536]).

claim 6 Schmirgel in view of Takahashi and Izumi and Brooks discloses all of the limitations of claim 3 and further discloses:

	The robot control device according to Claim 3, wherein the processor is configured to: cause the display to display the parameters in the parameter setting area corresponding to the plurality of operation objects included in the operation flow; (Schmirgel fig. 5 element 130 [0103] wherein the user may input parameters for the robot) …

	Schmirgel does not appear to disclose:

	set one or more of the parameters for the plurality of operation objects as the set parameters, and the parameters are divided into the set parameters and other parameters; and Serial No. 16/257,256Page 5 of 13change a state of the other parameters to a setting disabled state in which the other parameters are not set as the set parameters when the processor sets the one or more of the parameters as the set parameters.  

	However, in the same field of endeavor of robotic controls Brooks discloses:

	“set one or more of the parameters for the plurality of operation objects as the set parameters, and the parameters are divided into the set parameters and other parameters; (Brooks [0237-0240] wherein unnecessary and deleted icons i.e. because of disabled parameters are altered in their appearance to indicate status including showing what parameters are changed i.e. not set) and Serial No. 16/257,256Page 5 of 13change a state of the other parameters to a setting disabled state in which the other parameters are not set as the set parameters when the processor sets the one or more of the parameters as the set parameters.” (Brooks [0237-0240] wherein unnecessary and deleted icons i.e. because of disabled parameters are altered in their appearance to indicate status). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the unacceptable parameter setting of Brooks with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for an advanced and highly customizable system that works for a variety of machines while maintaining a sense of unity for a variety of purposes, while also notifying a user when something no longer applies or is improperly connected (Brooks [0011-0015] [0240]). 

	Regarding claim 7 Schmirgel in view of Takahashi and Izumi and Brooks discloses all of the limitations of claim 6 but Schmirgel does not appear to further disclose:

	wherein the processor is configured to: identify a type of the robot connected to the robot control device; and change a state of a corresponding one of the parameters to the setting disabled state according to the identified type of the robot to be the setting disabled state.  

	However, in the same field of endeavor of robotic controls Brooks discloses:

	“wherein the processor is configured to: identify a type of the robot connected to the robot control device; (Brooks [0078] [0998] wherein the step of identifying the mechanical and electrical components is interpreted to being able to determine what components are included i.e.  and change a state of a corresponding one of the parameters to the setting disabled state according to the identified type of the robot to be the setting disabled state..” (Brooks [0238-0240] wherein unnecessary and deleted icons i.e. because of disabled parameters are altered in their appearance to indicate status).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the unacceptable parameter setting of Brooks with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for an advanced and highly customizable system that works for a variety of machines while maintaining a sense of unity for a variety of purposes, while also notifying a user when something no longer applies or is improperly connected (Brooks [0011-0015] [0240]).

	Regarding claim 8 Schmirgel in view of Takahashi and Izumi and Brooks disclose all of the limitations of claim 6 but Schmirgel does not appear to further disclose:
	
	wherein the processor is configured to: identify a type of a sensor provided in the robot; and change a state of a corresponding one of the parameters to the setting disabled state according to the identified type of the sensor.

	However, in the same field of endeavor of robotic controls Brooks discloses:

	“wherein the processor is configured to: identify a type of a sensor provided in the robot; (Brooks [0030] [1030] [1041] wherein the robotic system is capable of identifying what modules wherein the processor is configured to: identify a type of a sensor provided in the robot; and change a state of a corresponding one of the parameters to the setting disabled state according to the identified type of the sensor.” (Brooks [0238-0240] wherein unnecessary and deleted icons i.e. because of disabled parameters are altered in their appearance to indicate status).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the unacceptable parameter setting of Brooks with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for an advanced and highly customizable system that works for a variety of machines while maintaining a sense of unity for a variety of purposes, while also notifying a user when something no longer applies or is improperly connected (Brooks [0011-0015] [0240]).

	Regarding claim 9 Schmirgel in view of Takahashi and Izumi disclose all of the limitations of claim 1 but does not appear to disclose:

	wherein, with respect to the plurality of force control operations, the processor is configured to set an interruption permission timing for canceling a corresponding operation of the plurality of force control operations when the robot control device receives a temporary stop signal from an outside source.

	However, in the same field of endeavor of robotic controls Brooks discloses:

wherein, with respect to the plurality of force control operations, the processor is configured to set an interruption permission timing for canceling a corresponding operation of the plurality of force control operations when the robot control device receives a temporary stop signal from an outside source...” (Brooks [0120-0121] [0497] fig. 72 and fig. 94 wherein the system has an icon to stop the operation of the robot).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the unacceptable parameter setting of Brooks with the system of Schmirgel because one of ordinary skill would have been motivated to make this modification in order to allow for an advanced and highly customizable system that works for a variety of machines while maintaining a sense of unity for a variety of purposes, while also remaining safe during actual operation in case something happens (Brooks [0011-0015] [0497-0498]).
	
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2015/0248116 A1 discloses a fitting robot controlling amplitude, frequency, and oscillation of the force sensors. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                       
 /JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664